Appeal by the People from an order of the County Court, Orange County (Paño Z. Patsalos, J.), dated September 24, 1991, which granted that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the order is affirmed.
Based upon our independent review of the testimony at the suppression hearing (see, e.g., People v Acosta, 74 AD2d 640), we conclude that the People failed to meet their burden of establishing beyond a reasonable doubt the voluntariness of the defendant’s statement (see, People v Anderson, 42 NY2d 35, 38; People v Feingold, 106 AD2d 583, 584). Harwood, J. P., O’Brien, Ritter and Copertino, JJ., concur.